Citation Nr: 1218787	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-50 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to initial disability ratings for degenerative arthritis of the cervical spine, currently rated as 20 percent disabling prior to March 23, 2011, and as 30 percent disabling from March 23, 2011.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to December 1951 and from February 1952 to July 1955. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC, and the Regional Office (RO) in Detroit, Michigan. 

In a September 2008 rating decision, the AMC granted service connection for degenerative arthritis of the cervical spine and assigned that disability a 20 percent initial disability rating effective February 4, 2003.  In a May 2009 rating decision, the RO declined to reopen a claim of entitlement to service connection for a respiratory disorder.

In October 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.

In a December 2010 decision, the Board reopened and remanded the Veteran's respiratory disability claim, and remanded the cervical spine initial rating claim.  An April 2012 rating decision increased the rating of the Veteran's cervical spine disability to 30 percent, effective from March 23, 2011.  It also granted a 30 percent rating for right upper extremity radiculopathy from the same date, and increased the rating of the left upper extremity radiculopathy from 10 percent to 20 percent, also from March 23, 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In Rice v. Shinseki, 22 Vet. App. 447   (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability (TDIU) in increased-rating claims when the issue of unemployability is raised by the record. As discussed in the Remand below, the record here raises the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page. 

The issue of entitlement to TDIU is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that a chronic respiratory disorder did not have its onset in service and is not causally related to service.

2.  From February 4, 2003, to March 22, 2011, orthopedic manifestations of the Veteran's cervical spine disability are manifested by no more than moderate limitation of motion of the cervical spine; there is no competent evidence of ankylosis, or associated neurological disabilities for which the Veteran has not already been evaluated that would warrant a separate compensable evaluation; nor is there evidence of incapacitating episodes having a total duration of at least four weeks in a twelve-month period.

3.  From March 23, 2011, orthopedic manifestations of the Veteran's cervical spine disability are manifested by no more than severe limitation of motion of the cervical spine; there is no competent evidence of ankylosis, or associated neurological disabilities for which the Veteran has not already been evaluated that would warrant a separate compensable evaluation; nor is there evidence of incapacitating episodes having a total duration of at least six weeks in a twelve-month period.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002) 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for an evaluation in excess of 20 percent prior to March 23, 2011, for degenerative arthritis of the cervical spine have not been met.  38 U.S.C.A. §§1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5290 and 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243, General Rating Formula for Diseases and Injuries of the Spine (2011).

3.  The criteria for an evaluation in excess of 30 percent from March 23, 2011, for degenerative arthritis of the cervical spine have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5290 and 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243, General Rating Formula for Diseases and Injuries of the Spine (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim. Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide. 38 C.F.R. § 3.159(b). 

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matters decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove the claim.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently vacated the previous decision of the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required. See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

The VCAA duty to notify was satisfied by way of a letter sent to the appellant in December 2007, which fully addressed the notice elements.  The RO informed the Veteran of the specific criteria to substantiate his claim for service connection The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence. The RO has also provided adequate notice of how ratings and effective dates are assigned and the claims were readjudicated most recently in an April 2012 supplemental statement of the case. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained VA treatment records. The Board notes that the Veteran was afforded VA examinations regarding his service connection and initial rating claims.  VA examined the medical history of the claimed conditions for compensation purposes addressing the service connection and rating claims.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, at the October 2010 Travel Board hearing, the VLJ noted the basis of the prior determinations and indicated the elements of the claims that were lacking and necessary to substantiate the claims for benefits. These were discussed during the hearing. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has identified any prejudice in the conduct of the Travel Board hearing. By contrast, the hearing focused on the element(s) necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  His testimony showed that he was aware of the requirements for service connection and for increased rating.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Service Connection

The Veteran contends that he has a chronic respiratory disorder, claimed as bronchitis that began during service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

Although the Board has reviewed in detail the six volumes of lay and medical evidence, the Board will focus on the evidence that addresses whether the condition is related to service.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

During service, the Veteran was seen in January 1953 for complaints that included headache, malaise, cough for one day, and backache.  His temperature was 100 degrees.  Later that month he was seen at the infirmary where the treatment provider diagnosed common cold.  Thereafter in service there were no other treatment records showing relevant complaints or findings.  The report of the April 1955 discharge examination shows that the clinical evaluation for the lungs and chest was normal. 

On VA examination in October 1955, there were no relevant complaints and evaluation of the respiratory system was negative.  At the February 1957 and February 1983 VA examinations the Veteran made no relevant complaints.  

A July 1974 chest X-ray was negative.  A June 1982 chest X-ray report noted that both lung fields were clear.  

A VA treatment record dated in July 1985 shows that the Veteran presented at the emergency room with complaints including chest pain and dyspnea.  Diagnoses at that time included asthmatic bronchitis. 

In October 1989 and March 1991 the Veteran was seen with asthma.  In July 1990 he was treated for bronchitis.  In August 2008 the Veteran was seen with emphysema (COPD).  

The Veteran testified at the October 2010 Travel Board hearing that during service he was treated for about two weeks for bronchitis at a hospital at "Great Lakes, Illinois"; and had had respiratory problems since service. He testified that he had to use inhalers and other medication to keep his chest clear. 

A June 2011 private medical treatment report noted that the Veteran reported a history of bronchitis during service.  The Veteran also denied a history of asthma.  The examiner diagnosed small airway obstructive lung disease as shown by pulmonary function tests and symptoms.  

A VA examination was conducted in March 2011.  The examiner reviewed the claims folder in conjunction with his examination of the Veteran.  The Veteran reported that he had been having symptoms of bronchitis on and off since 1952.  He reported that in between bronchitis episodes he had chronic cough and shortness of breath with exertion.  The examiner noted that electronic medical records showed treatment for acute bronchitis in October 2000 as well as for chronic obstructive pulmonary disease (COPD) and chronic bronchitis in August 1994.  Pulmonary function testing showed expiratory coving and severely reduced FEF 25-75 that indicated early small airway disease.  The diagnosis was chronic recurrent bronchitis by history.  It was the examiner's opinion that the Veteran current respiratory disorder was not likely related to his active military service as there was no documentation of a chronic lung condition or bronchitis in the service treatment records or in civilian records immediately after he left active military service.

A VA medical center After Care Instructions sheet dated in February 2012 noted that the Veteran had been diagnosed with bronchitis.  

After review of the evidence, the Board finds service connection is not warranted because the evidence does not suggest that a currently diagnosed respiratory disorder had its onset in service or is causally related to service.  The service treatment records indicate that the Veteran was treated for a common cold during service.  However, the competent and probative evidence does not suggest that a chronic respiratory disorder had its onset in service or existed continuously since service.  The service treatment records do not contain a diagnosis of any respiratory disorder, and although the Veteran has reported a history of recurrent bronchitis that began during service, this history is not corroborated by the medical evidence of record.  The Board acknowledges that the Veteran is competent to report his symptomatic history.  He is not competent to diagnose himself with chronic bronchitis (as opposed to a distinct respiratory or viral disorder or even multiple episodes of acute bronchitis however), and based on the absence of corroborative medical findings, the Board finds the service medical evidence does not suggest the existence of chronic bronchitis, or any other chronic respiratory disorder, during service.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  

The Board acknowledges that the Veteran has asserted that he had recurrent bronchitis since 1952 and progressively worsening respiratory symptoms since service.  Although the Veteran is competent to report this history, the Board finds this history is not probative evidence that a chronic respiratory disorder onset during service.  Initially, the Board notes that the history of continuous symptoms is less credible and carries less probative value than the evidence of a lapse in symptoms during and after service:  specifically, the absence of a history of symptoms in 1955 and 1957, and the absence of a diagnosis of bronchitis (or any other respiratory disorder) until 1985.  Additionally, given the Veteran's denial of a history of asthma on the June 2011 treatment record, when the record contains diagnoses of asthma in 1989 and 1991, the Board finds the Veteran's history of recurrent symptoms is not credible, and thus not probative, evidence of a recurrent respiratory disorder.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Rucker, 10 Vet. App. at 73; Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  In short, the Board finds the in-service common cold was not a manifestation of a chronic respiratory disorder but was the result of distinct and acute incident(s) and that the reported recurrent symptoms were not the result of a chronic respiratory disorder.  

Furthermore, the probative evidence does not suggest that there is a causal relationship between the currently diagnosed respiratory disorder and service, although it does include a probative opinion against such a relationship.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (opinion's probative value determined by whether it is supported by a detailed rationale/explanation); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

In sum, the Board finds the probative evidence does not suggest that a chronic respiratory disorder had its onset in service or is causally related to service.  Thus, service connection is not warranted, and the claim is denied

Rating of Cervical Spine

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (extending the concept of "staged ratings" to increased evaluation claims).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's cervical spine disability has been assigned an initial evaluation based upon limitation of motion of the cervical spine of 20 percent (from the date of claim, February 4, 2003), and 30 percent (from March 23, 2011), pursuant to 38 C.F.R. § 4.71, Diagnostic Code 5242.  See 38 C.F.R. § 4.27 (2011).  Diagnostic Code 5242 pertains to degenerative arthritis of the spine.  However, the Board observes the Veteran has also been diagnosed with disc disease of the cervical spine with radiculopathy of the upper extremities.  As such, the criteria pertaining to intervertebral disc syndrome also apply.  The Veteran has been assigned ratings for left upper extremity radiculopathy of 10 percent (from February 4, 2003) and 20 percent (from March 23, 2011).  He has also been assigned a 30 percent rating for right upper extremity radiculopathy from March 23, 2011.  

Initially, the Board observes that the schedular criteria for evaluating disabilities of the spine have undergone revision during the pendency of the Veteran's appeal.  The amendment affected general diseases of the spine and became effective September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Because these changes took effect during the pendency of the Veteran's appeal, both the former and revised criteria will be considered in evaluating the Veteran's service-connected cervical spine disability.  However, application of the new criteria prior to the effective date of the amended regulation is not allowed.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 38 U.S.C.A. § 5110(g) (West 2002).

As of September 23, 2002, intervertebral disc syndrome (either preoperatively or postoperatively), rated under Diagnostic Code 5293, is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The criteria contained in Diagnostic Code 5293 provides for a 20 percent evaluation where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); see also 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) (2003).  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id. Note (2).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id.  Note (3).

In addition, prior to September 26, 2003, disabilities manifested by limitation of motion in the cervical spine were evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  Evaluations of 10 percent, 20 percent and 30 percent were assigned for slight, moderate and severe limitation of motion of the cervical spine, respectively.

Also prior to September 26, 2003, ankylosis of the cervical spine was evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic Code 5287 (2003).  A 30 percent rating was warranted with favorable ankylosis of the cervical spine and a maximum 40 percent evaluation was warranted with unfavorable ankylosis of the cervical spine.  Id.

Effective from September 26, 2003, disabilities of the cervical and thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  The Formula provides the following ratings, in relevant part as they apply to the cervical spine:

A 10 percent evaluation is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent evaluation is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  Id.

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent evaluation is warranted where there is unfavorable ankylosis of the entire cervical spine, and a maximum 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.  Id.

"Unfavorable ankylosis" is defined, in pertinent part, as "a condition in which the entire cervical spine ... or the entire spine is fixed in flexion or extension".  See id., Note (5).  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id., and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine".  68 Fed. Reg. at 51,455 (Supplementary Information).  

Notes appended to the new General Rating Formula for Diseases and Injuries of the Spine specify that associated objective neurologic abnormalities are to be evaluated separately under the appropriate diagnostic code.  Id., Note (1).  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Id., Note (2).  Ranges of motion are to be rounded to the nearest five degrees.  Id., Note (4).  Separate disability ratings are to be given for the thoracolumbar and cervical spine segments.  Id., Note (6).

Although the criteria under the prior Diagnostic Code 5290 are less defined and numerical ranges of motion were not provided in the prior rating criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984.  Therefore, there is no inconsistency in applying the current ranges of motion to rating spine disabilities under the old criteria.

Computer tomography (CT) scan in January 2002 showed narrowing of C5-C6 and C6-C7 disc spaces with hypertrophic spurs anteriorly and posteriorly with narrowing of the neural foramina.  No evidence of focal disc herniation was seen.  Osteophytes projecting posteriorly from the vertebral margins with some impingement of the thecal sac were shown.

Electromyography (EMG) testing in August 2002 demonstrated evidence of chronic denervation of C5-6 and C6-7 as seen in chronic cervical radiculopathy involving the left upper extremity.

A March 2003 private treatment record noted that the Veteran had been involved in a motor vehicle accident in October 2001 that involved an injury to his neck.  The Veteran complained of neck pain radiating into the left shoulder, left scapula, and upper back.  Examination showed reflexes, strength, and motor tone were equal and symmetrical in all four extremities.  Sensory examination was unremarkable.  

In October 2003 the Veteran underwent anterior discectomy with spinal canal decompression; anterior allograft arthrodesis, C5-6; anterior instrumentations, C5-6; and anterior structural allograft, C5-6.

A January 2004 follow-up treatment record noted that the Veteran had had a complete resolution of his symptoms following his October 2003 surgery.

A VA examination was conducted in August 2008.  The Veteran described pain, weakness, stiffness, instability, and locking of the cervical spine.  He denied swelling, heat, or redness.  The Veteran reported 10 flare-ups per month associated with overuse and activity, somewhat alleviated by rest, use of cervical brace, and pain injections.  He reported severe limitations of driving, grooming, toileting, eating, and shopping due to cervical spine pain.  On examination, the Veteran refused to remove his soft cervical collar, which resulted in severe limitation of his range of motion testing results.  The examiner noted that measured flexion was from zero to five degrees; extension from zero to 15 degrees; and bilateral rotation and bending to zero degrees.  The examiner noted that on observation of the Veteran during the examination he had ranges of motion in flexion, extension, and rotation of the cervical spine beyond that measured; however, any inference as to the degrees would be speculative.  There was mild to moderate midline pain over the C3 to C5 region posteriorly, as well as paraspinal spasm and increased tone noted.  Motor and sensory evaluation of the upper extremities was limited due to poor effort by the Veteran.  However, motor was rated as 4+/5 bilaterally.  Sensation was diminished to light touch grossly over all levels of the left upper extremity when compared to the right.  Deep tendon reflexes were 2+/4 and equal bilaterally.  The diagnosis was cervical spondylosis status post C5-6 decompression and fusion.  

EMG testing in January 2009 showed mild bilateral C5-C6 radiculopathies and mild bilateral carpal tunnel syndrome.

A January 2009 private treatment record noted that the Veteran had been involved in an altercation with a VA security guard in December 2008 that resulted in a recurrence of neck pain.  Examination showed range of motion of the cervical spine noted as 70 degrees of flexion, and 20 degrees lateral flexion, extension, and rotation, with moderate paravertebral muscle spasm.  

On a March 2009 private treatment record, the Veteran reported radiation of neck pain into both upper extremities.  Examination showed range of motion of the cervical spine noted as 70 degrees of flexion, and 20 degrees lateral flexion, extension, and rotation, with moderate paravertebral muscle spasm.  Neurological evaluation showed strength was 5/5 in both upper extremities in all muscle groups.  Deep tendon reflexes were 2+/4 bilaterally.  CT scan showed bilateral mild C5 and C6 radiculopathies

On VA examination conducted March 23, 2011, the Veteran reported constant neck pain and numbness in both arms.  He reported severe daily flare-ups of neck pain relieved by rest and medications.  The examiner noted that there were no incapacitating episodes of neck pain.  On examination, there was no cervical spine ankylosis or abnormal spinal curvature.  Guarding, pain with motion, tenderness and weakness were present.  Ranges of cervical spine motion were:  flexion, zero to 10 degrees; extension, zero to 10 degrees; bilateral flexion and rotation, 10 degrees.  There was objective evidence of pain on ranges of motion and following repetitive motion.  The diagnosis was cervical spine arthritis with moderate bilateral upper extremity radiculopathy status post cervical fusion.  

Rating from February 4, 2003 to March 22, 2011

From February 4, 2003, to March 22, 2011, the Veteran's cervical spine disorder has been evaluated as 20 percent disabling based upon moderate limitation of motion.  Further, as noted above, a separate 10 percent rating was assigned during that period for cervical radiculopathy of the left upper extremity.  

In considering whether an increased initial evaluation is warranted from February 4, 2003, the Board notes that, based on the rating criteria effective on this date, intervertebral disc syndrome is to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of chronic orthopedic and neurologic manifestations, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

The Board again notes that the Veteran has been assigned an initial evaluation of 20 percent orthopedic manifestations of his cervical spine disability, which contemplates moderate limitation of motion.  Further, the Veteran has been assigned a 10 percent evaluation based on neurological manifestations of cervical radiculitis.  Combining the orthopedic and neurological evaluations results in a 30 percent disability evaluation.  See 38 C.F.R. § 4.25 (2011).

The Board has considered whether an evaluation in excess of 30 percent is warranted at any point prior to March 23, 2011, pursuant to other potentially applicable Diagnostic Codes under both the former and current rating criteria.  However, the Board finds that it does not.  In this regard, the Board observes that there is no competent medical evidence of severe limitation of motion of the cervical spine during this period or of forward flexion of the cervical spine to 15 degrees or less.  The August 2008 VA examiner specifically noted that measurements of ranges of motion were not accurate as the Veteran refused to remove his cervical collar; however, the Board notes that evidence in January 2004 noted complete resolution of symptoms, and that ranges of motion noted in January 2009 and March 2009 showed flexion far in excess of 15 degrees.  Thus, a higher evaluation is not warranted under the General Rating Formula or under former Diagnostic Code 5290.  Further, there is no evidence of incapacitating episodes having a total duration of at least four weeks during a twelve month period; in fact, no incapacitating episodes have been shown.  As such, an evaluation of 40 percent is not warranted under the current rating criteria for intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Finally, there is no competent evidence of record to indicate a separate evaluation is warranted for any neurological manifestation of the Veteran's cervical spine disability other than cervical radiculopathy of the left upper extremity for the period prior to March 23, 2011.  Thus, the Board finds that a separate evaluation for additional neurological disability is not warranted.

Therefore, as a preponderance of the evidence is against a higher evaluation, the benefit of the doubt rule does not apply, and the claim for an increased initial evaluation prior to March 23, 2011, for degenerative arthritis of the cervical spine must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Rating Since March 23, 2011

From March 23, 2011, the Veteran's cervical spine disorder has been evaluated as 30 percent disabling based upon limitation of flexion to 15 degrees or less as demonstrated on the March 23, 2011 VA examination.  Further, as noted above, separate 20 percent rating was assigned as of that date for cervical radiculopathy of the left upper extremity, and a separate 30 percent rating was assigned for cervical radiculopathy of the right upper extremity.  Combining the orthopedic and neurological evaluations assigned as of March 23, 2011 results in a 60 percent disability evaluation.  See 38 C.F.R. § 4.25 (2011).

The Board has considered whether an evaluation in excess of 60 percent is warranted at any point as of March 23, 2011, pursuant to other potentially applicable Diagnostic Codes under both the former and current rating criteria.  However, the Board finds that it is not.  In this regard, the Board observes that there is no competent medical evidence of ankylosis of the cervical spine or of the entire spine.  Thus, a higher evaluation is not warranted under the General Rating Formula.

There is no evidence of incapacitating episodes having a total duration of at least six weeks during a twelve month period.  The March 2011 VA examination specifically noted that there had been no incapacitating episodes.  As such, an evaluation greater than 40 percent is not warranted under the current rating criteria for intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Finally, there is no competent evidence of record to indicate a separate evaluation is warranted for any neurological manifestation of the Veteran's cervical spine disability other than cervical radiculopathy of the left and right upper extremities for the period as of March 23, 2011.  Thus, the Board finds that a separate evaluation for additional neurological disability is not warranted.

Therefore, as a preponderance of the evidence is against a higher evaluation, the benefit of the doubt rule does not apply, and the claim for an increased initial evaluation as of March 23, 2011, for degenerative arthritis of the cervical spine must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. 49, 55 (1990).


Extra-Schedular Evaluation

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected cervical spine disability is inadequate.  While the Veteran's disability creates some functional limitations with respect to his employment and activities of daily life, a comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.




ORDER

Service connection for a respiratory disorder is denied.

Initial disability ratings for degenerative arthritis of the cervical spine in excess of 20 percent prior to March 23, 2011 is denied

An initial disability rating for arthritis of the cervical spine in excess of 30 percent is denied.


REMAND

A remand is necessary with respect to the claim of entitlement to TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that VA must address the issue of entitlement to TDIU in increased-rating claims when the issue of unemployability is raised by the record.  Thus, if during the course of a disability rating appeal, the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then the issue of entitlement to TDIU is part of the rating claim and should be considered in connection with that rating claim.  Id.  Here, in April 2012 written argument, the Veteran's representative specifically raised the issue of entitlement to TDIU.  Thus, the record reasonably raises the issue of entitlement to a TDIU as an element of the disability rating claim on appeal. 

The Veteran meets the combined schedular rating requirements for TDIU under 38 C.F.R. § 4.16(a).  Because entitlement to a TDIU is part of the Veteran's rating claim, the proper remedy here is to remand the TDIU issue for all required development and adjudication. 

The Board finds that pursuant to VA's duty to assist VA must obtain a medical opinion to determine whether it is at least as likely as not that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Soliciting such an opinion is necessary to adjudicate this claim.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011) that includes an explanation as to the information or evidence needed to establish a TDIU claim. 

2.  Then afford the Veteran an appropriate VA examination to determine whether he is able to work due to his service-connected disabilities.  The claims folder should be made available to and reviewed by the examiner.  After conducted all necessary tests are conducted, the examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation during the period of the pending claim.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

3.  Adjudicate the claim of entitlement to TDIU.  If the benefit sought remains denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


